Citation Nr: 0414311	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  00-24 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss, from 11, 1987 to November 8, 
1999.

2.  Entitlement to an initial rating in excess of 40 percent 
for bilateral hearing loss, from November 9, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from July 1950 to July 1954 
with subsequent National Guard and Army Reserve service.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  In a March 2003 decision, the Board granted 
an initial rating of 20 percent for bilateral hearing loss 
from May 11, 1987 to November 8, 1999 and granted a 40 
percent evaluation for bilateral hearing loss from November 
9, 1999.  The appellant appealed the claims to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2004 order, the Court vacated and remanded that part 
of the Board's decision that denied an evaluation in excess 
of 20 percent for bilateral hearing loss prior to November 9, 
1999 and an evaluation in excess of 40 percent for the same 
disability commencing November 9, 1999, for further 
development finding that the veteran was provided inadequate 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  


REMAND

The Court approved January 2004 Joint Motion for Partial 
Remand notes that VA failed to satisfy that portion of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), which requires VA to 
notify the claimant of any information and evidence necessary 
to substantiate the claim and also inform the claimant what 
evidence will be provided by VA and what evidence is to be 
provided by the claimant.  The Motion further notes that the 
veteran was not provided with the rating criteria in effect 
in 1987 when he filed his claim.  After a preliminary review 
of the record on appeal, the Board notes that the appellant 
has not been notified as to what specific evidence was to be 
provided by VA and what specific evidence he is to provide 
for his claims as is required under the VCAA.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Nor has the veteran been provided the applicable rating 
criteria in effect at the time he filed his claims.  Hence, 
further development is required. 

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA, 
and its implementing regulations, are 
completed as to the issues on appeal.  In 
particular, the RO must ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes specifically notifying the 
appellant in writing of the information 
and evidence necessary to substantiate 
the claim, notice of what evidence, if 
any, must be obtained by him, and notice 
of what evidence, if any, will be 
obtained by VA on his behalf.  The 
particular evidence that VA will secure, 
and that the appellant must secure, must 
be discussed.  See Charles, 16 Vet. App. 
at 373-75; Quartuccio, 16 Vet. App 
at 186-87.  The appellant should also be 
provided the applicable rating criteria 
in effect at the time he filed his claim.

2.  If the appellant replies to any 
notice provided by the RO, the RO should 
attempt to secure from any identified 
source records that have yet to be 
associated with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts, the 
RO is unable to secure any evidence, it 
must notify the appellant and (a) 
identify the specific records that it is 
unable to obtain; (b) briefly explain the 
efforts it has made to obtain that 
evidence; and (c) describe any further 
action will take with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

3.  Thereafter, the RO should undertake 
any further development, include 
obtaining any relevant medical opinion, 
deemed necessary and readjudicate the 
appellant's claim with consideration of 
the rating criteria in effect at the time 
he filed his claims and the revised 
rating criteria.  If the determination 
remains unfavorable to the appellant, he 
and his representative must be furnished 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until she receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to accord the 
appellant due process of law.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




